   Case: 4:20-mj-07180-SPM Doc. #: 20 Filed: 06/08/20 Page: 1 of 2 PageID #: 36




                                            Impact Rgape
                                              MINISTRIES




 June 5, 2020

 United States Court
 Honorable Judge Patricia Cohen
 111South10th Street
 Court Room 9 North
 St.__ -_,___
       Louis,
       -      -- MO
                -- - ·- 63102
                         - -  -


 Dear Honorable Judge Patricia Cohen;


 I am writing to you in support of Michael Avery. My name is Kenneth Haynes
 Pastor/Founder of Impact Agape Ministries Church. Michael has been a member of
 Impact Agape Ministries since October 2019. In November 2019 when we start our
 Community Outreach program Michael was excited about being a part of it because he has
 been a community advocate for several years. He has a passiOn for working with people. I
 have always seen Michael help elderly neighbors as well as coaching young baseball
 players.

  I have known Michael all of his life and he is known to be respectful, gentle in all works of
  his life. Michael exhibited an example of character, great work ethic and commitment with
  his lawn care and handy man work. There are many people in whom he worked for that
  loves his work and personality. He always answers with respect sir & ma'am the way that
· his parents raised him. When he is not working his regular security job on his days off
  many of his referral comes from appreciative neighbors, family and friends because of the
  quality of work that he does.

 Michael is a single parent taking care of his 3 year old daughter. He is very concern about
 his life and wellbeing of his daughter. Your honor thank you for taking time to read this
 letter, kindly consider his situation when making your decision.

 Yours truly;



 Ken eth Haynes
 Pastor/Founder
 Impact Agape Ministries




    Impact Agape Ministries 11725 Bellefontaine Rd Spanish Lake, MO 63138 314-329-83 87
Case: 4:20-mj-07180-SPM Doc. #: 20 Filed: 06/08/20 Page: 2 of 2 PageID #: 37




                                                                                                                                           ...
                                                                            . :;;~.{.~J:.t?J..I.         ~L~:J~.~.J~.~;. J\:~(:~·.£. ~J~~\

  Impact Rgape               11725 Bellefontaine Rd.
                             St. Louis, MO 63138                                  ns:;:. :;ii "'f;-l ·-.,-:,,,-.,...,,             .n~
                                                                                                                                    r .P!...S>
                                                                                                                                            ,-. "(L
                                                                                                                                                "·          ;«
                                                                              .   ..:. ...·f -~~ ....,    ~ . .it:'-'~:f..:'-4>;
   ~vllt,llSTR!ES
                                                                                                                                                      - .   ~~~v-u''~':'~~:.§.,~~~......,,-~·h:--                ~~-~~,.zcit
                                                                                                                                                                                              FOREVER        7   USA   2
                                                                                                                                                                                             F   Fr   l"/./F-~//J/.r)




                    JUN      Og                   United States Court
                                  2020            Honorable Judge Patricia Cohen
                    HV        ~1 1\f!'?-. A 11 IT 111 South 10th Street
                    w   ti    LJ~ila'"'~uth.
                                                  Court Room 9 North
                                                  St. Louis, MO 63102
